DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2021 has been entered.

Allowable Subject Matter
Claims 4-6, 9-11 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 9 and 10: 
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an extendable display structure comprising a hollow base, a flexible display that wound around an outer periphery of at least one rotating shaft, the rotating shaft is rotatably disposed on the driving component, can move out of 
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an extendable display structure comprising a hollow base, a flexible display that wound around an outer periphery of at least one rotating shaft, the rotating shaft is rotatably disposed on the driving component, can move out of a side of the main base preferentially and form linkage, and when the driving component, in linkage with the rotating shaft, moves to the outside of the main base along the guiding component, and the two driving components are provided in the main  wherein the two driving components are respectively provided with two parallel main holders, the first 4Application No. 16/772,836 rotating shaft and the second rotating shaft are respectively provided pivotably with a rotating shaft holder proximate to two ends, the rotating shaft holder of the first rotating shaft is pivotably connected with the two main holders of one of the driving components, the rotating shaft holder of the second rotating shaft is pivotably connected with the two main holders of the other driving component, and each of the rotating shaft holders has pivot elasticity relative to the main holders pivotably connected therewith, so that the rotating shaft holders of the first rotating shaft and the second rotating shaft generate tensile elasticity on two sides of the flexible screen, respectively, thereby ensuring that the flexible screen can maintain a tensioned and flattened state after being completely extended. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an extendable display structure comprising a hollow base, a flexible display that wound around an outer periphery of at least one rotating shaft, the rotating shaft is rotatably disposed on the driving component, can move out of a side of the main base preferentially and form linkage, and when the driving component, in linkage with the rotating shaft, moves to the outside of the main base  wherein the two driving components are respectively provided with two parallel main holders, the first rotating shaft and the second rotating shaft are respectively provided pivotably with a rotating shaft holder proximate to two ends, the rotating shaft holder of the first rotating shaft is pivotably connected with the two main holders of one of the driving components, the rotating shaft holder of the second rotating shaft is pivotably connected with the two main holders of the other driving component, and each of the rotating shaft holders has pivot elasticity relative to the main holders pivotably connected therewith, so that the rotating shaft holders of the first rotating shaft and the second rotating shaft generate tensile elasticity on two sides of the flexible screen, respectively, thereby ensuring that the flexible screen can maintain a tensioned and flattened state after being completely extended, wherein the main base is provided with two parallel first and two frame strips, a first side plate and a second side plate are attached to two sides of the first frame strip and the second frame strip, respectively, so that a hollow accommodating space is enclosed by the first frame strip, the second frame strip, the first side plate and the second side plate, and the first hollow part and the second hollow part are respectively formed on two sides of the accommodating space between the first frame strip and the second frame strip. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 15, this claim is allowed based on their dependence on the allowable independent claim 9 discussed above.
Regarding claim 11, this claim is allowed based on their dependence on the allowable independent claim 10 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/Acting Patent Examiner, 2841/2800